DETAILED ACTION
This is a first office action in response to application no. 16/843,912 filed on April 9, 2020 in which claims 1-18 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 5 and 14 are objected to because of the following informalities:  a verb is missing in the limitation to make the sentence complete.  It is in the Examiner’s belief that the claims were intended to indicate:  “wherein the cluster analog to digital converter readout circuit and the column readout circuit complete readout of a plurality of pieces of distance sensing data and a plurality of pieces of digital image data are in a same frame period”.		
Appropriate correction is required.

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

4.	Claims 9 and 18 disclose limitations that invoke 35 USC 112, sixth paragraph under the analysis described in MPEP 2181.

3-Prong Analysis:
Prong (A):
In accordance with the MPEP, Prong (A) requires:
(A) the claims limitation use the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning (“unit”)) for performing the claimed function ....
The examiner finds that claims 9 and 18 use the term “unit”, therefore satisfying the Prong (A) of the 3-Prong analysis:
light emitting unit (claim 9, lines 2);
light emitting unit (claim 18, line 4);

 Prong (B):
In accordance with the MPEP, Prong (B) requires:
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that” ....
unit” is  modified by functional language linked by transition words “configured to”; and “so that” therefore satisfying the Prong (B) of the 3-Prong analysis.

 Prong (C):
In accordance with the MPEP, Prong (C) requires:
(C) the term “configured to” and “for” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Based upon a review of the claims 9 and 18, the examiner finds that “light emitting unit configured to” does contain sufficient structure for performing the entire claimed function that is set forth within “light emitting unit”.  Because the “light emitting unit configured” within claim 9 and “light emitting unit so that” within claim 18 do contain sufficient structure for performing the entire claimed function (a light emitting unit, configured to emit a sensing light to a sensing target, so that the distance sensing pixel of each of the sub-pixel groups receives a reflected light, wherein the cluster analog to digital converter readout circuit respectively reads out a sensing result of the reflected light of the distance sensing pixel of each of the sub-pixel groups to output corresponding distance sensing data.… (claim 9) …. a sensing target by using a light emitting unit, so that the distance sensing pixel of each of the sub-pixel groups receives a reflected light; and respectively reading out a sensing result of the reflected light of the distance sensing pixel of each of the sub-pixel groups by using the cluster analog to digital converter readout circuit to output corresponding distance sensing data. (claim 18); the Examiner configured to” and “so that” in claims 9 and 18 respectively, do not meet the condition to invoke Prong (C) of the 3-Prong analysis.
Therefore, claims 9 and 18 do not call for a 35. USC 112(b) rejection.

Corresponding structure
Adequate disclosure in the specification is required for the claim to be definite under 35 USC 112(b)/112 2nd paragraph because the specification forms part of the 112(f)/1126th paragraph claim limitation.
Upon review of the specification, the Examiner concludes that the Specification discloses or describes adequate structure in a way that one skilled in the art will understand what structure or material the inventor has identified to meet the claimed limitations (See Original Specification Fig. 1, paragraphs [0012] and [0023]).

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 8, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Asano et al. (US Patent Application Publication no. 2017/0370769) in view of Yates (US Patent Application Publication no. 2018/0275255).

As per claims 1 and 10, Asano discloses a method and an image sensor with a distance sensing function (See Abstract), comprising: a pixel array, comprising a plurality of sub-pixel groups arranged in an array, wherein the sub-pixel groups are spaced apart from each other by a circuit layout area (See Asano [0010] and [0037]); a cluster analog to digital converter readout circuit, disposed in the circuit layout area of the pixel array (See Asano [0064]-[0065]), coupled to a distance sensing pixel of each of the sub-pixel groups, (See Asano [0011]-[0012] and [0059]); and a column readout circuit, disposed adjacent to the pixel array, coupled to a plurality of image sensing pixels of each of the sub-pixel groups, wherein the image sensing pixels of each of the sub-pixel groups are configured to perform image sensing (See Asano [0060], [0066]).
	It is noted that although Asano uses the sensor as a time of flight type of distance (See Asano [0012] and [0018]-[0020] and [0045]) is silent about specifically wherein the distance sensing pixel of each of the sub-pixel groups is configured to perform time-of-flight ranging.
	However, Yates teaches an image sensor with a distance sensing function wherein the distance sensing pixel of each of the sub-pixel groups is configured to perform time-of-flight ranging (See Yates [0021] “Each of the pixel groups typically includes three of the pixels with one being the measurement pixel, and the trigger generator is configured to send the respective reset signal with a different delay to the emission start point in time to each of the three pixels circuits, wherein the trigger generator is configured to control the reset signals such that for the predetermined range of the distance, … wherein the imaging system is configured to measure the time of flight by using the charge in the storage 
capacitances corresponding to three pixels.”


As per claims 8 and 17, the limitations of these claims have been noted in the above rejection of claims 1 and 10.  In addition the combination of Asano and Yates further teaches wherein the distance sensing pixel of each of the sub-pixel groups is configured to perform a time of flight ranging operation according to an indirect time of flight ranging method or a direct time of flight ranging method (See Asano [0012], [0043]).

8.	Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Asano et al. (US Patent Application Publication no. 2017/0370769) in view of Yates (US Patent Application Publication no. 2018/0275255) as applied to claims 1 and 10 above, and further in view of Hardegger et al. (US Patent Application Publication no. 2012/0105823).

Regarding claims 2 and 11, most of the limitations of these claims have been noted in the above rejection of claims 1 and 10.
	It is noted that the combination of Asano and Yates is silent about wherein the image sensing pixels comprise a red sub-pixel, a green sub-pixel and a blue sub-pixel.	
	However, Hardegger teaches an image sensor wherein the image sensing pixels comprise a red sub-pixel, a green sub-pixel and a blue sub-pixel (See Hardegger [0006]).
.

9.	Claims 3-4 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Asano et al. (US Patent Application Publication no. 2017/0370769) in view of Yates (US Patent Application Publication no. 2018/0275255) as applied to claims 1 and 10 above, and further in view of Wong (US Patent Application Publication no. 2017/0195574).

Regarding claims 3 and 12, most of the limitations of these claims have been noted in the above rejection of claims 1 and 10.
	It is noted that the combination of Asano and Yates is silent about the analog to digital converter is configured to perform a global shutter operation to simultaneously convert analog sensing analog sensing data of the distance sensing pixel of each of the sub-pixel groups of the pixel array and read out a plurality of pieces of distance sensing data.
	However, Wong teaches an image sensor wherein the analog to digital converter is configured to perform a global shutter operation to simultaneously convert analog sensing analog sensing data of the distance sensing pixel of each of the sub-pixel groups of the pixel array and read out a plurality of pieces of distance sensing data (See Wong [0018] “Moreover, if each block 200 corresponds to a quad unit of 4 pixels of a color image sensor (discussed further below), then each unit pixel in the ultimate 
rendered image will have been exposed essentially simultaneously as one another, and thus the effect of the global shutter will be approximated in the ultimate image.”).    
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying the combination of Asano and Yates to incorporate the teachings of Wong wherein the analog to digital converter is configured to perform a global shutter operation to simultaneously convert analog sensing analog sensing data of the distance sensing pixel of each of the sub-pixel groups of the pixel array and read out a plurality of pieces of distance sensing data.  The motivation for preforming such a modification in the proposed combination of Asano and Yates is to be able to operate at very high frame rate with the global shutter effect.

Regarding claims 4 and 13, most of the limitations of these claims have been noted in the above rejection of claims 1 and 10.
	It is noted that the combination of Asano and Yates is silent about performing a rolling shutter operation to convert a plurality of pieces of analog image data of the image sensing pixels of each of the sub-pixel groups of the pixel array into a plurality of pieces of digital image data row by row and read out the pieces of digital image data row by row.
	However, Wong teaches an image sensor performing a rolling shutter operation to convert a plurality of pieces of analog image data of the image sensing pixels of each of the sub-pixel groups of the pixel array into a plurality of pieces of digital image data row by row and read out the pieces of digital image data row by row (See Wong [0016]-[0017]).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying the combination of Asano and Yates to incorporate the teachings of Wong to perform a rolling shutter operation to convert a plurality of pieces of analog image data of the image sensing pixels of each of the sub-pixel groups of the pixel array .

10.	Claims 5-7 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Asano et al. (US Patent Application Publication no. 2017/0370769) in view of Yates (US Patent Application Publication no. 2018/0275255) as applied to claims 1 and 10 above, and further in view of Niwa et al. (US Patent Application Publication no. 2018/0270438).

As per claims 5 and 14, most of the limitations of these claims have been noted in the above rejections of claims 1 and 10 above.  
	It is noted that the combination of Asano and Yates is silent about the analog to digital converter readout circuit and column readout circuit complete readout of a plurality of pieces of distance sensing data and a plurality of pieces of digital image data are in a same frame period.
	However, Niwa teaches an imaging sensor wherein the analog to digital converter readout circuit and column readout circuit complete readout of a plurality of pieces of distance sensing data and a plurality of pieces of digital image data are in a same frame period (See Niwa [0265-0268], [0304] and [0360]).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying the image sensor of the combination of Asano and Yates to incorporate Niwa’s teachings wherein the analog to digital converter readout circuit and column readout circuit complete readout of a plurality of pieces of distance sensing data and a plurality of pieces of digital image data are in a same frame period.  The motivation for 

As per claims 6-7 and 15-16, most of the limitations of these claims have been noted in the above rejections of claims 1 and 10 above.  
	It is noted that the combination of Asano and Yates is silent about the analog to digital converter readout circuit comprises a plurality of analog to digital conversion units, and at least part of the distance sensing/image pixels of sub-pixel groups share one analog to digital conversion unit.
	However, Niwa teaches an imaging sensor wherein the analog to digital converter readout circuit comprises a plurality of analog to digital conversion units, and at least part of the distance sensing/ image sensing pixels of sub-pixel groups share one analog to digital conversion unit (See Niwa [0242], [0254], and [0322-0324]).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying the image sensor of the combination of Asano and Yates to incorporate Niwa’s teachings wherein the analog to digital converter readout circuit comprises a plurality of analog to digital conversion units, and at least part of the distance sensing/image pixels of sub-pixel groups share one analog to digital conversion unit. The motivation for performing such a modification in the proposed combination of Asano and Yates is to provide an imaging element that can reduce noise by performing analog to digital conversion of a pixel signal of a reset level and a pixel signal of a signal level by repetition.

s 9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 9 and 18 are allowable since the prior art taken individually or in combination fails to particularly teach or suggest, in addition to the limitations of claims 1 and 10,  an image sensor comprising a light emitting unit, configured to emit a sensing light to a sensing target, so that the distance sensing pixel of each of the sub-pixel groups receives a reflected light, wherein the cluster analog to digital converter readout circuit respectively reads out a sensing result of the reflected light of the distance sensing pixel of each of the sub-pixel groups to output corresponding distance sensing data.

12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Turley et al. (US 20070098388 A1) teaches systems and methods of generating Z-buffers for an                        image capture device of a camera.
Kawahito et al. (US 20160353045 A1) teaches Image sensor. 
Nagai (US 20170315238 A1) teaches time-of-flight distance measuring device.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIMS S PHILIPPE whose telephone number is (571)272-7336.  The examiner can normally be reached on Maxi Flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424